 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ENRIQUE HUAPAYA,                                  No. 1:17-cv-01441-DAD-SAB (PC)
12                       Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING
14   D. DAVEY, et al.,                                 DEFENDANTS’ MOTION FOR SUMMARY
                                                       JUDGMENT
15                       Defendants.
                                                       (Doc. Nos. 46, 52)
16

17          Plaintiff Enrique Huapaya is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 27, 2019, the assigned magistrate judge issued findings and recommendations,

21   recommending that defendants’ motion for summary judgment be granted. (Doc. No. 52.) The

22   findings and recommendations were served on the parties and contained notice that any

23   objections were due within thirty days after service. (Id. at 13.) On September 30, 2019, plaintiff

24   timely filed objections. (Doc. No. 55.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

27   objections to the findings and recommendations, the court finds the findings and

28   recommendations to be supported by the record and by proper analysis.
                                                      1
 1           The pending findings and recommendations conclude that plaintiff failed to exhaust
 2   administrative remedies prior to filing suit as to his claims against defendants Pauk1, Satterfield,
 3   and Radcliffe and failed to comply with the California Government Claims Act before bringing
 4   his state law claims against defendants Pauk, Satterfield, Radcliffe, and Witt. (Doc. No. 52 at 12–
 5   13.) Accordingly, the magistrate judge recommended plaintiff’s claims against defendants Pauk,
 6   Satterfield, and Radcliffe be dismissed, without prejudice, and that plaintiff’s state law claims
 7   also be dismissed. (Id. at 13.)
 8           Though plaintiff filed a document captioned as objections, (Doc. No. 55), it does not
 9   appear to the court that plaintiff actually objects to the findings and recommendations. Instead,
10   plaintiff states that he “moves in request further proceedings towards defendants Pisciotta and
11   Witt.” (Doc. No. 55 at 16–18.) Plaintiff also indicates that he will seek to exhaust his
12   administrative remedies as to defendants Pauk , Satterfield, and Radcliffe “for a later time to
13   return based on the dismissal without prejudice.” (Id. at 21–24.) Neither of these statements by
14   plaintiff constitute an objection to the pending findings and recommendations.
15           Accordingly,
16           1.     The findings and recommendations issued on August 27, 2019 (Doc. No. 52) are
17                  adopted in full;
18           2.     Defendants’ motion for summary judgment filed on June 27, 2019 (Doc. No. 46),
19                  is granted;
20           3.     The claims against defendants Satterfield, Pauk, and Radcliffe are dismissed,
21                  without prejudice, due to plaintiff’s failure to exhaust his administrative remedies
22                  prior to filing suit; and
23   /////
24   /////
25   /////
26
     1
27     The court notes that this defendant’s name is sometimes spelled “Paugh” in the parties’ filings
     and the magistrate’s findings and recommendations. This defendant’s name appears spelled as
28   “Pauk” on the court’s docket. Accordingly, that is the spelling used throughout this order.
                                                      2
 1        4.    Plaintiff’s state law claims are dismissed for failure to comply with the California
 2              Government Claims Act.
 3   IT IS SO ORDERED.
 4
       Dated:   November 26, 2019
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
